Citation Nr: 0107068	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 

The record discloses that the appellant was scheduled for a 
personal hearing in this matter in February 2001.  However, a 
notation contained in the claims folder indicates that the 
appellant did not appear on the scheduled hearing date. 


REMAND

A review of the record discloses that service connection for 
a right shoulder disorder was denied by rating action dated 
in September 1997.  At that time the RO determined that the 
appellant's right shoulder disorder pre-existed service and 
was not aggravated by active duty.  The service medical 
records show that the July 1986 entrance examination report 
indicates that the appellant was taking medication at that 
time for muscle spasms involving the right shoulder.  The 
appellant did not report any significant medical history 
pertaining to the right upper extremity.  There were no 
clinical findings made relative to the right shoulder on 
physical examination, nor did the appellant report any 
subjective complaints.  Clinical records show that the 
appellant was seen in 1986 and 1987 for right shoulder 
complaints.  

A VA medical examination in January 1997, indicated that x-
rays of the right shoulder had been taken.  However, the 
radiology report has not been associated with the claims 
folder.

The appellant in her substantive appeal states that her claim 
for service connection was not premised upon a theory of 
aggravation of a pre-existing condition involving the right 
shoulder.  Rather, the appellant maintains that she 
experienced an onset of right shoulder symptoms during 
service, with persistent symptomatology after her release 
from service that required post service clinical and surgical 
treatment.  The appellant also explained that she incurred an 
injury to her right hand due to an industrial accident prior 
to her entry into service.  Following a careful review of the 
record, it is the opinion of the Board that a contemporaneous 
and thorough VA examination is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

While the case has been in appellate status there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the VA regional office has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at that this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish the 
appellant the appropriate release of 
information forms in order to obtain copies 
all VA and private medical records pertaining 
treatment for the hand and right shoulder 
prior to her entry into active duty and 
following her release from military service 
to the present which hav not been previously 
submitted.  

2.  The RO should arrange for a VA 
examination by a specialist in orthopedics in 
order to determine the nature, severity, and 
etiology of any right shoulder disability 
diagnosed.  All testing and any other 
specialized examinations deemed necessary 
should be performed.  The examiner should be 
provided with the claims folder and a copy of 
this Remand in conjunction with the 
examination.  If a right shoulder disability 
is diagnosed, in conjunction with a review of 
the claims file, it is requested that the 
examiner render opinions as to the following:

a)  When was the chronic right shoulder 
disability initially manifested?

b)  If prior to the appellant's entrance into 
service, was the preservice right shoulder 
disorder aggravated during service beyond 
normal progression. 

A complete rational for the opinions 
expressed must be included in the medical 
report.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

4.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




